Citation Nr: 1410335	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  06-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer, claimed as due to asbestos exposure.

2.  Entitlement to service connection for prostate cancer, claimed as due to contaminated water exposure at Camp LeJeune.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2005 rating decision in which the RO, inter alia, denied service connection for residuals of colon cancer, due to asbestos exposure.  The Veteran timely perfected an appeal as to the  denial of this service connection claim.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of that transcript is of record.

In October 2007, the Board denied service connection for residuals of colon cancer, claimed as due to asbestos exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the October 2007 decision.  By Order dated July 2008, the Court granted the Joint Motion, vacating the October 2007 Board decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion.

In September 2008, pursuant to the directives in the Joint Remand, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC) and returned the matter to the Board for further appellate consideration.

In April 2009, the Veteran submitted additional medical evidence directly to the Board,  along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R.  § 20.1304 (2009. 

In September 2010, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in a November 2010 SSOC) and returned the matter to the Board for further appellate consideration.

In January 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In February 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in an August 2011 SSOC) and returned the matter to the Board for further appellate consideration.

In October 2011, the Board again remanded the claim to the RO, via the AMC, for further action to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a July 2012 SSOC) and returned the matter to the Board for further appellate consideration.

In September 2012, the Board denied service connection for residuals of colon cancer, claimed as due to asbestos exposure.  The Veteran, in turn, appealed that decision to the Court.  In May 2013, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the September 2012 decision.  By Order dated May 2013, the Court granted the Joint Motion, vacating the September 2012 Board decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion.

Subsequent to the May 2013 Joint Motion,  counsel for the Veteran before the Court, attorney Joseph R. Moore, submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, indicating his continued representation of the Veteran in proceedings before VA.  

In February 2014, the attorney  submitted further argument and a January 2014 private medical opinion addressing the etiology of the Veteran's colon cancer, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R § 20.1304 (2013).

Regarding service connection for prostate cancer, the appeal arose from a March 2011 rating decision in which the RO denied the claim.  From information contained in the Board's database, Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) later in March 2011.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

The Board's decision on the claim for service connection for residuals of colon cancer is set forth below.  The claim for service connection for prostate cancer is addressed in the remand following the order.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  The Veteran's assertions of asbestos exposure appear consistent with his documented service aboard the U.S.S. Rockbridge. 

2.  The competent, probative medical opinion evidence is, at least, relatively evenly balanced on the question of whether the Veteran's  likely in-service asbestos exposure subsequently led to the hepatic flexure colon carcinoma, stage III, diagnosed in January 2002.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for residuals of colon cancer, due to  asbestos exposure, is granted.  38 U.S.C.A. §§ 1131,  5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the claim for service connection for residuals of colon cancer, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



Private medical records reflect that the Veteran was diagnosed with hepatic flexure colon carcinoma (colon cancer) in January 2002.  In written statements and during the Board hearing, the Veteran has claimed that his colon cancer is due to exposure to asbestos during service.

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00. 

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Manual and Manual Rewrite indicate that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos. 

The Adjudication Manual and Manual Rewrite contain guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24   (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000. 

In this case, the record shows that the RO complied with relevant administrative procedures in adjudicating an asbestos-related claim.  The RO's August 2004 letter, discussed above, included a request for details, such as the nature of the claimed asbestos exposure and possible pre- and post-service exposure to other substances, to enable development of the veteran's asbestos-related claim.  Here, the Veteran's military occupation specialty (MOS) was radio operator.  In his written statements and hearing testimony, he did not claim that the performance of his MOS duties directly exposed him to asbestos.  The lack of exposure associated with the Veteran's MOS is confirmed by a May 2002 VA memorandum regarding asbestos claims, attached to the March 2007 SSOC.  An attachment to that memorandum lists job titles and their associated probability of asbestos exposure.  The attachment indicates that the likelihood of exposure to a radioman is "minimal." 

In this case, the Veteran has claimed that he was exposed to asbestos in the sleeping compartments and other areas of the ships on which he served as a Marine.  The Veteran's service personnel records indicate that he  served on board the U.S.S. Telefare, U.S.S. Sultan, and U.S.S. Rockbridge.  A March 2011 letter from the Department of the Navy, Naval Sea Systems Command (NSSC) in Washington, D.C. expresses that no records are available which pertain to asbestos (to include amphibole asbestos) on the U.S.S. Telefare or the U.S.N.S. Sultan.  With respect to the U.S.S. Rockbridge, NSSC provided excerpts of a December 1944 inspection which indicate that asbestos suits were stored on board the vessel, which strongly suggests that asbestos was present in that vessel's construction.  Moreover, as noted by the Veteran, and evidenced by the high prevalence of disease in shipyard workers, asbestos was undoubtedly used in the construction of the ships on which the Veteran served.  Service treatment records in the claims file corroborate that the Veteran served on board the U.S.S. Rockbridge from June through July and from September through December of 1958.  In view of the foregoing, the Board finds that the Veteran's asserted asbestos exposure appears  consistent with his documented service aboard the U.S.S. Rockbridge.

Thus, the question remaining before the Board is whether the conceded asbestos exposure subsequently led to the hepatic flexure colon carcinoma, stage III, diagnosed in January 2002.  The medial opinion evidence relevant to this question is set forth below.In a March 2005 letter, Dr. G.R.H. stated that it was at least as likely as not that the Veteran's colon cancer "may have been aggravated by exposure to toxic chemicals during his time served in the military.  There is no scientific certainty regarding these illnesses, but in my opinion that exposure to toxic chemicals could have contributed to his two cancers."  In a March 2006 letter, Dr. G.R.H. clarified his statement, writing that "it is likely that his condition has been aggravated by his exposure to asbestos during his military service.  There is no scientific certainty regarding these illnesses, but in my opinion that exposure to asbestos and other toxic chemicals contributed to independent cancer diagnoses." 

In a July 2006 VA examination report, the examining physician noted the Veteran's claimed exposure to asbestos aboard ship, including asbestos in the air during the firing of large guns and while passing through a hurricane.  The VA physician also noted the Veteran's post-service work as a machine operator at a tablet company, which did not involve exposure to asbestos.  In his opinion, the VA examiner stated that the level of asbestos exposure described by the Veteran should count as occupational rather than incidental or ambient exposure.  He also noted that, while asbestos is known to be associated with mesothelioma, and with some lung cancers, there is "inconclusive evidence that asbestos exposure may increase the risk of cancers of the gastrointestinal tract, however, there is no consensus on this issue."  The VA physician cited a website containing scientific evidence in support of this conclusion.  

He concluded that he could not comment on whether the Veteran's colon cancer is related to his possible exposure to asbestos in service without resorting to speculation.  In a March 2009 VA examination report, the physician who prepared that report noted that existing medical literature concerning asbestos exposure indicated that individuals with exposure to "amphibole" asbestos and insulation were 1.5 times as likely to die of gastrointestinal (GI) cancer than individuals with no such exposure.  Despite citing this statistical evidence, the physician noted that "consensus in the literature is not overwhelming regarding the strength of the connection between GI cancer and asbestos exposure."  In his review of the claims file, the physician determined that there was no evidence that the Veteran was exposed to that specific type of asbestos.  Ultimately, the physician concluded that he was unable to say that the Veteran's adenocarcinoma was at least as likely as not related to his asbestos exposure during service without resort to speculation.

In an October 2010 report, the same physician who authored the aforementioned March 2009 report clarified that according to the current medical literature, individuals who smoked and had exposure to insulation and asbestos were 1.5 times more likely to die of GI cancer than those who smoked but did not have exposure to asbestos.  Once again, the physician noted that this statistical likelihood appeared to be linked to exposure to amphibole asbestos specifically.  Nonetheless, the physician maintained that the cited statistical link appeared to be merely casual and inconclusive.  In this regard, the physician noted that there appeared to be little consistency in the observed increases from study to study.  Again, the physician stated that the strength of the connection between GI cancer and asbestos exposure is not "overwhelming."  Accordingly, the physician opined that the Veteran's colon cancer was not caused by or a result of his asbestos exposure during service.

In a December 2011 addendum report, the same physician who prepared the prior March 2009 and October 2010 VA examination reports added that according to "up to date" information, there is no known increased incidence of colon cancer related to asbestos exposure.  By way of explanation, the physician observed that asbestos-induced diseases are probably caused by the direct toxic effects of asbestos fibers on the pulmonary parenchemal cells, but not the GI tract.  Hence, the physician concluded that it is less than a 50/50 probability that colon cancer is related to the Veteran's exposure to asbestos.

In the May 2013 Joint Motion, counsel for the Veteran and the VA Secretary ("the parties") found that the Board had provided inadequate reasons and bases for finding that the medical opinions of record were adequate overall to deny the claim.  In do finding, the parties noted that no explanation was provided for the VA physician's change in opinion in  December 2011 opinion as compared to his prior opinions provided in March 2009 and October 2010.  

Following the Court's remand to the Board, as  noted, the Veteran's attorney submitted a detailed medical report. In this January 2014 report, Dr. M.M.K. wrote that his opinion was based on review of the contents of the claims file and on "peer-reviewed, published medical literature that is pertinent to the case."  Dr. M.M.K. summarized the Veteran's military and health history.  He also summarized the basis of the legal denial of the Veteran's claim.  In the multiple page report, Dr. M.M.K. documented, in short, that there was a growing consensus among experts of a link between asbestos exposure and subsequent development of colorectal cancer.  

He cited relevant studies and documented the statically relevance of these studies' findings.  In part, regarding the prior lack of such evidence, he wrote:  "It should be noted that the trend of publication in this field is that older publications tend to show a lack of causality; it may be that newer data is better establishing the causality between asbestos and colon cancer, and that the prolonged latency period for asbestos-related cancer development has favored accumulation of more reliable data in recent years."  Dr. M.M.K. concluded that the "weight of published literature is predominantly supportive of a link between colon cancer and asbestos exposure, especially over the past 10 years."

Dr. M.M.K. further criticized, with detailed reasons, the conclusion of the VA physician who provided the March 2009, October 2010, and December 2011 opinions.  Dr. M.M.K. opined that asbestos exposure was the "most powerful epidemiologic factor" leading the Veteran's development of cancer and he was "confident that it is more likely than not that asbestos exposure aggravated the development of his cancer."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

At the outset, the Board notes that Board notes that the statement by the July 2006 VA examiner-that he could not comment on whether the Veteran's colon cancer is related to his possible exposure without resort to speculation-is, essentially, a non-opinion that weighs neither for nor against the claim.  See  Jones v. Shinseki, 23 382, 390 (2010).  Moreover, the supportive opinions from private physician Dr. G.R.H., are entitled to little, if any probative weight, as the physician did not provide a rationale for the opinions.  See, e.g., Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate when it is unsupported by clinical evidence).   

However, the Board finds that the remaining medical opinions of record-specifically, the opinions by the VA physician who provided the March 2009, October 2010, and December 2011 opinions, as well as detailed January 2014 opinion by private Dr.M.M.K-places the evidence for and against the claim at least in relative equipoise.  

As noted by the parties to the Joint Motion, the VA physician, an oncologist, initially provided a comment that suggests support for the claim.  In  In March 2009, the physician  opinion that statistical evidence appeared to suggest a link between exposure to amphibole asbestos and GI cancer.  In the October 2010 report and December 2011 addendum, however, the physician however, updated his opinion to reflect his understanding of the current position of the  medical community  insofar as any potential relationship between amphibole asbestos exposure and GI cancer.  The VA physician indicated that the understanding of the medical community was that there was no link.  

By contrast, in the January 2014 opinion, Dr. M.M.K-whose identified credentials include serving as a faculty member in a school of medicine's division of medical oncology and as an attending oncologist in VA hospitals-stated that   newer literature counters the VA physician's statement regarding the current understanding of the medical community.  , Dr. M.M.K. cited multiple  medical studies that directly counter the VA's physicians summary regarding the state of the medical literature and detailed how these studies support the Veteran's contentions that  asbestos exposure aboard a Navy ship led to colon on appeal.  In rendering his opinion, Dr. M.M.K. directly addressed what he perceived as problems with prior opinions of record.  

In short, the Board finds that the cited opinions, each rendered by a physician with expertise in oncology, and based on his understanding of the pertinent facts in this case as well as the medical principles and involved in, and the prevailing position of the medical community with respect to, the complex medical matter at issue, are entitled to, at least, roughly equal probative weight.  As such, application of the benefit-of-the-doubt doctrine on the question of medical nexus is warranted.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding a point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence that satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 

Given the totality of the evidence-to particularly include the evidence indicating the Veteran's likely asbestos exposure, and competent, probative medical opinions cited above-and  resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for the residuals of colon cancer, due to asbestos exposure, are met.


ORDER

Service connection for residuals of colon cancer, due to asbestos exposure, is granted.


REMAND

Regarding the matter of the Veteran's entitlement to service connection for prostate cancer, the claims file before the Board contains only some of the relevant documents.  The records of file, however, include a VA Form 9 (Appeal to the Board of received by the RO on April 17, 2013.  VACOLS indicates that the SOC was issued on February 20, 2013, which would make the Veteran's VA Form 9 a timely substantive appeal as to this matter.  See 38 C.F.R.  §§ 20.200, 20.202 (2013).  On the VA Form 9, the Veteran checked the box indicating that he wanted an in-person Board hearing at the RO (Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the issue of entitlement to service connection for prostate cancer, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, this matter is  hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his April 2013 request.    Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process;  it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
		


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


